Order entered January 17, 2020




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00863-CV

                                LESKEL NICHOLS, Appellant

                                                 V.

                            DOWNTOWN KWIK LUBE, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-19-00165-D

                                            ORDER
       Before the Court is appellant’s January 15, 2020 motion for extension of time to file his

corrected brief. We GRANT the motion and ORDER the corrected brief be filed no later than

February 18, 2020. We caution appellant that failure to file the brief may result in dismissal of

this appeal without further notice. See TEX. R. APP. P. 38.8(a)(1), 42.3(b),(c).




                                                       /s/   ERIN A. NOWELL
                                                             JUSTICE